 
 
 
 
 
 
 
 
 
 
EXHIBIT 10
A.G. EDWARDS, INC.
NON-EMPLOYEE DIRECTOR STOCK COMPENSATION PLAN
 
 
 
 
 
 
 
 
 
 
 
MARCH 1, 2003 RESTATEMENT
 
 
 
 
 
 
 
 
 
 
 
1.
Name of Plan. This plan shall be known as the "A.G. Edwards, Inc. Non-Employee
Director Stock Compensation Plan" (the "Plan").
 
 
 
 
 
 
 
 
 
 
 
2.
Purpose of Plan. The purpose of this Plan is to increase the ownership interest
in A.G. Edwards, Inc., a Delaware corporation (the "Company"), by Non-Employee
Directors whose services are considered essential to the Company's continued
progress and to provide a further incentive to serve as directors of the Company
 
 
 
 
 
 
 
 
 
 
 
3.
Effective Date and Term. This Plan was adopted March 1, 2002 and amended and
restated effective March 1, 2003 (the "Effective Date"). This Plan shall remain
in effect until the earlier of: (i) termination of the Plan by the Board or (ii)
no shares of Common Stock remain available under the Plan.
 
 
 
 
 
 
 
 
 
 
 
4.
Definitions. The following terms shall have the meanings set forth below:
 
 
 
 
 
 
 
 
 
 
 
 
 
"Annual Meeting" means an annual meeting of the stockholders of the Company.
 
 
 
 
 
 
 
 
 
 
 
 
 
"Board" means the Board of Directors of the Company.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
"Common Stock" means the Company's common stock, par value $1.00 per share.
 
 
 
 
 
 
 
 
 
 
 
 
 
"Non-Employee Director" means any director of the Company who is not currently
an employee or an officer of the Company, or any subsidiary of the Company.
 
 
 
 
 
 
 
 
 
 
 
 
 
"One-half of the Annual Compensation" shall be the amount certified each year by
the Corporate Secretary for a Non-Employee Director as one-half of the expected
compensation to be paid to the Non-Employee Director for the fiscal year if the
Non-Employee attends each regularly scheduled meeting of the Board of Directors
of the Company, of each committee of which the Non-Employee Director is a member
and of the Board of Directors of the brokerage company subsidiary.
 
 
 
 
 
 
 
 
 
 
 
 
 
"Plan Year" means the Company's fiscal year (currently, commencing on March 1 of
any given calendar year and ending on the day before the next succeeding fiscal
year).
 
 
 
 
 
 
 
 
 
 
 
 
 
The "Value" of a share of Common Stock as of any given date means the closing
price of a share of Common Stock reported on the New York Stock Exchange for
such day, or, if shares of Common Stock were not traded on the New York Stock
Exchange on such date, then on the next preceding date on which such shares were
traded.
 
 
 
 
 
 
 
 
 
 
 
5.
Awarded in Common Stock. One-half of the Annual Compensation for each
Non-Employee Director (unless such Non-Employee Director is excluded from
participation hereunder by the Board) shall be awarded in Common Stock, the
Value of which shall be determined as of the first business day of July during
the applicable Plan Year. If any Non-Employee Director is appointed during a
Plan Year after July 1 then such portion shall be awarded in Common Stock, the
Value of which shall be determined as of the first business day of the first
calendar month following such Non-Employee Director's appointment to the Board
(unless such Non-Employee Director is excluded from participation hereunder by
the Board). If the number of shares of Common Stock to be awarded includes a
fractional share, such number shall be rounded down to the nearest whole number
of shares. Upon award, a Non-Employee Director shall have the rights as a
stockholder with respect to any shares of Common Stock awarded and adjustments
shall be made for dividends, ordinary or extraordinary (whether in cash or
securities or property), or other distributions, or other rights in respect of
such shares. Any Non-Employee Director who is determinedby the Board to not be
entitled to any amount previously awarded may be required to forfeit the amount
as determined by resolution of the Board.
 
 
 
 
 
 
 
 
 
 
 
6.
Delivery of Shares, Voting and Other Rights. Subject to Section 7 and Section 9,
at the end of a Non-Employee Director's service as a Non-Employee Director, the
Company shall deliver all awarded but previously undelivered shares of Common
Stock as soon as practicable by either: (i) delivery of certificate(s)
representing such shares or (ii) book entry reflecting deposit of such shares
into an account for the benefit of such Non-Employee Director. A Non-Employee
Director shall become the holder of record of the shares of Common Stock upon
delivery. After the end of each Non-Employee Director's three-year term, a
Non-Employee Director who is re-elected may request delivery of Common Stock
awarded during any previously completed three-year term. Requests received from
January 1 through June 30 will be delivered in the following January. Requests
received from July 1 through December 31 will be delivered in the seventh month
following the request.
 
 
 
 
 
 
 
 
 
 
 
7.
Tax Withholding. The Company shall have the right to require, prior to the
delivery of any shares of Common Stock pursuant to this Plan, that a
Non-Employee Director make arrangements satisfactory to the Company for the
withholding of any taxes required by law to be withheld with respect to the
delivery of such shares, including without limitation by withholding from any
other payment due to the Non-Employee Director or by a cash payment to the
Company by the Non-Employee Director.
 
 
 
 
 
 
 
 
 
 
 
8.
No Trust or Fund Created. This Plan shall not create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company or any of its subsidiaries and a Non-Employee Director or any other
person or entity. To the extent that any person acquires a right to receive
payments from the Company or any of its affiliates pursuant to this Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Company or any of its subsidiaries.
 
 
 
 
 
 
 
 
 
 
 
9.
General Restrictions.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(a)
Notwithstanding any other provision of this Plan, the Company shall not be
required to deliver any shares of Common Stock under this Plan prior to
fulfillment of all of the following conditions:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(i)
 
Any registration or other qualification of such shares under any state, federal,
or foreign law or regulation, or the maintaining in effect of any such
registration or other qualification which the Board shall, in its absolute
discretion upon the advice of counsel, deem necessary or advisable; and
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(ii)
 
Obtaining any other consent, approval, or permit from any state or federal
governmental agency which the Board shall, in its absolute discretion after
receiving the advice of counsel, determine to be necessary or advisable.
 
 
 
 
 
 
 
 
 
 
 
 
 
(b)
Nothing contained in this Plan shall prevent the Company from adopting other or
additional compensation arrangements for Non-Employee Directors.
 
 
 
 
 
 
 
 
 
 
 
 
 
(c)
All shares of Common Stock issued under this Plan must be held by the
Non-Employee Director for at least six months after receipt unless the
transaction under which such shares were issued is exempt under Rule 16b-3 under
the Securities Exchange Act of 1934 from Section 16(b) of the Securities
Exchange Act of 1934.
 
 
 
 
 
 
 
 
 
 
 
10.
Shares Available. Subject to Section 11 below, up to 15,000 shares of Common
Stock may be awarded under the Plan, subject to adjustment for stock dividends,
stock splits and similar recapitalization events. In no event may the number of
shares available hereunder exceed one percent of the number of shares of Common
Stock or one percent of the voting power outstanding before issuance. Shares of
Common Stock awarded under the Plan may be taken from newly issued, treasury
shares of the Company or purchased on the open market.
 
 
 
 
 
 
 
 
 
 
 
11.
Termination and Amendment. The Board shall have the power to amend or to
terminate this Plan. All questions of interpretation of this Plan shall be
determined by the Board and such determination shall be final and binding upon
all persons having an interest in this Plan.
 
 
 
 
 
 
 
 
 
 
 
12.
No Right to Re-Election. Nothing in this Plan shall be deemed to create any
obligation on the part of the Board to nominate any Non-Employee Director for
re-election by the Company's stockholders or to limit the rights of the
stockholders to remove any director.
 
 
 
 
 
 
 
 
 
 
 
13.
Governing Law. This Plan and all actions taken hereunder shall be governed by
and construed in accordance with the laws of the State of Missouri, without
giving effect to the choice or conflicts of laws rules thereof.
 
 
 
 
 
 
 
 
 
 
 
CERTIFICATION
 
 
 
 
 
 
 
 
 
 
 
The undersigned hereby certifies that the foregoing is a true, correct and
complete copy of the A.G. Edwards Non-Employee Director Stock Compensation Plan,
duly adopted by the Board of Directors, and in full force and effect as of
_________________, 2003.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
Douglas L. Kelly, Secretary

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 